Citation Nr: 0202467	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-06 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to 
February 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim for an increased 
evaluation for migraine headaches.

The Board notes that the veteran's notice of disagreement 
also included his dissatisfaction with the denial of his 
claim for an increased evaluation for irritable bowel 
syndrome; this issue was discussed in the July 2001 statement 
of the case; however, this issue was not included in the 
veteran's substantive appeal.  Thus, the only issue that was 
perfected and is properly before the Board is the issue of an 
increased evaluation for migraine headaches.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran, who works in a machine shop, experiences 
nausea, sensitivity to light and noise, and frequent 
headaches that are not productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
service-connected migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

In the present case, the July 2001 statement of the case 
(SOC) notified the veteran of the relevant laws and 
regulations, and provided the criteria for evaluating the 
veteran's service-connected migraine headaches.  As a result, 
the veteran has been fully informed of what additional 
evidence and information is required with regard to his 
claim.  The veteran has undergone a VA examination, and a 
copy of the report has been associated with the file.  In 
addition, the RO has obtained medical evidence identified by 
the veteran as being relevant to the claim.  The factual 
development in this case that is reflected in the record 
indicates no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A. 

Factual Background

Service connection for migraine headaches was established in 
an October 1999 rating decision based on evidence that it had 
manifested to a compensable degree within the one year 
presumptive period after separation from service.  A 30 
percent evaluation was assigned based on the severity of the 
disability at that time.

In August 2000 the RO received the veteran's claim for an 
increased evaluation for migraine headaches.  He stated that 
his headaches were daily, he took Imetrix injections not to 
exceed twice a week, and that they caused problems at work 
and school.

Medical records from the Syracuse VA Medical Center (VAMC) 
dated from January to April 2000 show that he was see for 
complaints of migraine headaches.  The January 2000 medical 
certificate notes photophobia and nausea with complaints of 
headaches that had worsened and had occurred off and on for 
one week.  In March 2000 he complained of increased episodes 
of headaches.  The veteran stated in April 2000 that "the 
headaches are back."  The migraines were associated with a 
slight trace of nausea every morning.  He complained of an 
increase in severity and frequency in recent months.  Imitrex 
was found to be effective and he used Advil for milder 
headaches.  The veteran had a neurological reevaluation for 
recurrent migraine headaches in May 2000, but no neuro-
pathology was noted.  

The veteran underwent a VA examination in September 2000.  He 
reported that he worked at a machine shop and wore earmuffs 
and earplugs because loud noise precipitated migraine 
headaches.  Bright lights also triggered migraine headaches; 
and, as a result, he always wore sunglasses.  Imitrex shots 
followed by a nap made him feel better, and this was the only 
treatment he received.  The veteran also complained of 
nausea.

An April 2001 statement in support of the veteran's claim 
indicated that he used all of his sick leave at work and had 
to withdraw from school due to his headaches.   He rested 
during his all breaks including his dinner break in order to 
finish his shift at work.  He went immediately to bed after 
returning home from work and remained in complete darkness 
until the Imitrex injection took effect.

A statement from the veteran's wife dated in May 2001 
indicates the veteran's headaches were constant.  Due to the 
severity of his headaches he spent less time with his wife 
and children.  When unable to take Imitrex (he was limited to 
using it twice a week) he took over-the-counter medication 
that only slightly dulled the pain.  He continued to have 
problems with bright lights and wore sunglasses.  Because the 
veteran needed to support his family, he had to remain at 
work even when he had attacks.  

Analysis

The veteran contends his service-connected migraine headaches 
are more severe than reflected in a 30 percent disability 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).   

The veteran's disability is currently assigned a 30 percent 
evaluation under Diagnostic Code 8100, migraine. Under the 
applicable criteria, migraine headaches are rated based upon 
their frequency and severity.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months and a 50 percent evaluation is warranted for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001). 

In statements made by the veteran and supported by his wife 
during the course of the appeal, he reported that he suffered 
from chronic, incapacitating headaches that interfered with 
his work and home life.  He also reported that photophobia, 
sensitivity to loud noises, and nausea were associated with 
migraine headaches.  Some attacks required him to lie down 
sometimes for several hours at a time and that only Imitrex, 
which he could use no more than twice a week, along with rest 
alleviated his migraine headaches.

The Board notes that because the veteran's contentions relate 
to symptoms that are readily observable, and because these 
contentions are centered upon matters within the knowledge 
and personal observations of the veteran, such contentions 
are competent to show that the veteran suffered from these 
symptoms.  In this respect, the Board notes that such 
evidence tends to provide competent evidence of the current 
level of the veteran's symptoms.  See Bruce v. West, 11 Vet. 
App. 405, 411 (1998); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

The facts, as they have been presented in the record, show 
the veteran experiences symptomatology that more nearly 
approximates a 30 percent evaluation.

In considering all of the evidence, the Board has also taken 
into account the veteran's contention regarding the problems 
created at work and home as a result of his migraine 
headaches.  In particular, the veteran stated that he must 
use all of his breaks at work to rest in order to feel well 
enough to finish his shift and that he used all of his sick 
leave due to his headaches.  His wife also stated that some 
vacation time was used in order for the veteran keep 
appointments with physicians.  In spite of these assertions, 
there is no evidence that his migraine attacks are to such a 
degree that they are productive of severe economic 
inadaptability.  Although the veteran has stated he has 
completely prostrating attacks there is no evidence of severe 
economic impact.  Evidence to that effect would show a loss 
of job, severe reduction in work hours, or demotions that 
result in significant decrease of income.  Statements to the 
effect that he used all of his leave do not demonstrate 
severe economic inadaptability.  

In sum, the schedule of ratings is designed to evaluate the 
reduction in earning capacity from specific injuries or 
combination of injuries.  38 U.S.C.A. § 1155.  Under 
applicable law, "ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
resulting from such injuries in civil occupations."  Id.  
Thus, the 30 percent disability evaluation currently assigned 
to the veteran's migraine headaches already contemplates a 
degree of impairment of earning capacity due to his 
disability for which compensation has been provided.  
However, in order to warrant a higher evaluation of 50 
percent the criteria specifically requires severe economic 
inadaptability due to the disability, which has not been 
shown by the evidence in the present case. 

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for migraine 
headaches, the benefit of the doubt doctrine does not apply 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991). 

Finally, in evaluating the claim for increased evaluations 
for migraine headaches, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995).


ORDER

Entitlement to an increased evaluation for migraine headaches 
is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

